Citation Nr: 0826037	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 16, 2005, 
for the grant of a total
disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to August 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

It was factually ascertainable that there was an increase in 
the severity of the veteran's service-connected disability as 
of January 27, 2005.  


CONCLUSION OF LAW

An effective date of January 27, 2005 for the grant of TDIU 
is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400, 4.16 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the veteran received Dingess notice 
in March 2006.  The record also reflects that, in February 
2008, the originating agency provided the veteran with notice 
of the evidence necessary to establish an earlier effective 
date for TDIU.  The Board acknowledges that the February 2008 
letter was sent after the initial adjudication of the TDIU 
claim.  Although the veteran received inadequate 
preadjudicatory notice and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted and available 
service records and pertinent post service medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

The veteran contends that he is entitled to an effective date 
prior to April 16, 2005, for the award of a TDIU.  
Specifically, he contends that the grant of TDIU should be 
effective as early as March 30, 2004, when he was unable to 
hold gainful employment.  

The assignment of an effective date for TDIU benefits is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West  
2002); 38 C.F.R. § 3.400(o)(2) (2007); see Hurd v. West, 13 
Vet. App. 449 (2000).  A TDIU rating may be assigned where 
the schedular rating is less than total when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more service- connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. § 4.16(a) 
(2007).  A TDIU claim is a claim for increased compensation, 
and the effective date rules for increased compensation apply 
to a TDIU claim.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

The veteran currently is in receipt of service connection for 
bipolar II disorder evaluated as 70 percent disabling 
effective March 30, 2004.  Significantly, in his application 
for TDIU (VA Form 21-8940), received in July 2005, the 
veteran indicated that he last worked full-time and was too 
disabled to work on April 15, 2005.  He further indicated 
that within the last months he earned $20,000.  In an August 
2005 statement, however, the veteran asserted that his 
unemployment dated back to March 30, 2004, not April 2005, 
and that he only earned $4,000 in the preceding 12 months, 
not $20,000.  

On VA examination in September 2004, the veteran reported 
that he was unable to work full time and that he had 
difficulties with customers.  He further reported that 
sometimes he did not complete jobs as well as he should and 
that he was unable to work for anyone else and always had 
been self-employed.  He worked about three days a week and 
that sometimes he worked more.  The veteran was unable to 
work more than three days a week because of nervousness and 
feeling uncomfortable.  The VA examiner noted that the 
veteran did not appear motivated to change his work situation 
and that he appeared content to work just enough to get by.  
The veteran's GAF score was 52. 

In a January 2005 examination, it was noted that the veteran 
worked in ceramic tiles and building trade and had been self-
employed since service.  The veteran maintained that he had a 
hard time with customers and keeping employees because of his 
condition.  The veteran reported that his mood instability 
had affected his business.  The examiner noted that there was 
no obvious identifiable reason for the veteran's mood 
instability to have worsened other than the fact that the 
veteran could no longer afford private care and that he was 
not receiving consistent psychiatric care.  The veteran 
reported during this examination that he was psychologically 
and financially invested in the future of his business.  The 
veteran's GAF score was 50.  

An April 2005 outpatient treatment record noted that the 
veteran had difficulty working as a tile contractor and that 
he had lost a lot of business and was stressed financially.  

On VA examination in November 2005, the veteran reported that 
he last worked in the summer of 2005 and that he closed his 
business because he was unable to make a profit.  It was 
noted that the veteran had given up on work all together 
because of his inability to make a living.  The examiner 
opined that the veteran did not appear capable of working at 
that time due to his psychiatric difficulties.  

The Board finds that, as of January 27, 2005, the veteran was 
unable to secure or follow substantially gainful employment 
because of his service-connected disability.  During the 
January 2005 examination, the examiner noted that the 
veteran's mood instability had worsened lately and that the 
veteran could no longer afford private care and that he was 
not receiving consistent psychiatric care.  The veteran 
reported that he had a hard time with customers and keeping 
employees because of his condition.  The veteran's income 
also was cited as "barely adequate."  Moreover, the January 
2005 examination revealed a GAF score of 50 which is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the veteran reported that he was psychologically and 
financially invested in the future of his business, it 
appears that the veteran's disability prevented him from 
being substantially gainful employed.  As noted in Moore, 1 
Vet. App. at 358, "the ability to work only a few hours a 
day or only sporadically is not the ability to engage in 
substantially gainful employment."

An effective date for TDIU prior to January 27, 2005, is not 
warranted.  The Board recognizes that, in his initial claim 
for TDIU, the veteran indicated that he last had worked full-
time on April 15, 2005.  In subsequent correspondence, 
however, mainly after the July 2005 rating decision, the 
veteran indicated that he last was employed in March 2004.  
Although the veteran has asserted that he last was employed 
in March 2004, the Board finds statements on the veteran's 
original TDIU claim more persuasive as to the time frame of 
his last full-time employment.  The veteran's statements that 
he last worked full time on April 15, 2005, also is more 
consistent with the record, including the January 2005 
examination which noted a decrease in veteran's mood 
stability and its affect on his business.  Thus, the Board 
finds the veteran's assertion that he last worked in March 
2004 is not credible because it is not supported by the 
evidence of record.

The Board recognizes further that, in the September 2004 VA 
examination, the veteran reported that he was unable to work 
full time and that he only worked three days per week.  The 
Board notes, however, that the VA examiner commented that the 
veteran did not appear motivated to change his work situation 
and that he appeared content to work just enough to get by.  
The VA examiner gave no indication that the veteran was 
unable to secure or follow substantially gainful employment 
because of his service-connected disability at that time.  
Moreover, the September 2004 examination revealed a GAF score 
of 52 which is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  In light of the September 2004 VA examination, the 
GAF score of 52, and the veteran's statements, the Board 
cannot conclude that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability prior to January 27, 2005.  

To the extent that the veteran seeks an earlier effective 
date, the evidence is sufficient to establish that the 
veteran was unable to secure or follow substantially gainful 
employment because of his service-connected disability as of 
January 27, 2005 and is against the claim for an effective 
date earlier than January 27, 2005.  Accordingly, an 
effective date of January 27, 2005, for TDIU is granted.  


ORDER

An effective date of January 27, 2005 for the grant of a TDIU 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


